First 
of all, permit me to express to you. Sir, my congratulations and best wishes 
on your election to the presidency of the General Assembly in its work at the 
forty-seventh session. We are sure that under your intelligent guidance, our 
endeavours will achieve the results we all desire. 
Also at the outset, allow me to extend to Mr. Boutros Boutros-Ghali, 
Secretary-General of the United Nations, cordial greetings from the Government 
and the people of the Republic of Paraguay, and to express our commitment to 
support him at all times in the difficult task of leading this Organization in 
its efforts for peace and international security. 
In welcoming the admission to membership of the United Nations of 
Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, Kazakhstan, 

Kyrgyzstan, the Republic of Moldova, San Marino, Slovenia, Tajikistan, 
Turkmenistan and Uzbekistan, we hail the triumph of freedom and of mankind's 
universal desire to live in peace and democracy, while retaining the 
individual's own identity. Ancient banners have come to wave proudly again 
over their homelands. 

A new order is emerging in our universe. On the one hand, we see the 
rebirth of old nationalisms. On the other, we see plans for the integration 
of countries which are seeking, by this means, the right direction for 
achieving better economic development and trying to find, as in the case of 
the Southern Cone Common Market (MERCOSUR), the proper response to the 
requirements of their peoples for a better quality of life. 
The integration of our countries Argentina, Brazil, Uruguay and 
Paraguay through MERCOSUR is something more than a mere strategy for 
development: it is a commitment of peoples with the same origin, with common 
cultural, historical, linguistic and religious identities, to share the common 
destiny of nations that were born in a territory of equality and hope. 
The timetable for our fledgling integration process is being met. The 
Las Leilas meeting of Presidents on 26 and 27 June 1992 approved and is 
implementing a programme of measures which sets out a process of alleviating 
and eliminating customs duties and non-tariff barriers and of requiring the 
gradual coordination of macroeconomic and sectoral policies. The recent 
signing of an agreement with the European Community is an important element of 
extraregional cooperation for MERCOSUR. 
As part of this same commitment to integration, Paraguay is moving ahead 
with the necessary legal instruments for making better uses of the 
Paraguay-Paran waterway. This communications link, which has the support of 
the Organization and other international communities, is designed to be one of 
the major river transport routes and an effective instrument for development 
by the MERCOSUR countries and our sister Republic of Bolivia. 

The danger of a nuclear conflagration that would jeopardize the very 
existence of mankind has disappeared. Common sense and moral values have 
prevailed. Today there are very few cases of armed confrontation in the 
world. Never, perhaps, in its history has mankind enjoyed so much peace as 
now. But history has not come to an end: hunger, disease, lack of education, 
intolerance and prejudice continue to affect most parts of the world. If we 
love liberty, if we love democracy, we must find a solution to these 
problems. No state of politics can endure when people do not have the minimum 
they need for a life of dignity. If there is no tolerance, there will be 
hatred and resentment. If there is no education, the future of the world 
cannot be certain. 
Now is the time for continental solidarity. Now is the time for doing 
away with prejudices and egoism. Now that the arms race is over, it would 
seem that the most powerful countries are preparing for another war, the 
economic war. Alliances are forming; they are trying to improve their 
competitiveness. The winner will be the one who produces and sells the most, 
without regard to the social cost, without regard to the fact that the 
products of the less developed countries are constantly losing value and that 
as a result it is more and more difficult for them to achieve development. 
The expectations the developing countries had for free trade are being blocked 
by the barriers of protectionism set up by the industrialized countries, 
which, paradoxically, are proclaiming the triumph of the free market. 
We need to .seek solutions that will alleviate the tragedy of the 
countries suffering the scourge of poverty. We are confident that, thanks to 
the welcome initiative of Chile in calling for the holding of a summit 
conference for social development, this will be a suitable opportunity for 
achieving world planning to promote the development of the poorest countries. 

The hatred, the intolerance and the constant violation of human rights in 
former Yugoslavia, particularly in Bosnia and Herzegovina, and in Somalia 
remind us that the battle for peace has not ended. Peace is a gift, and its 
preservation requires constant work. Paraguay will support in the strongest 
possible terms any action by the Security Council designed to seek a final 
solution to this grave situation, as indeed we voted in favour of resolution 
46/242 of the General Assembly. Exacerbated nationalisms, racisms, religious 
hatreds and prejudices must disappear from the world if it wants to be more 
fraternal and humane. 
We are regarding with particular interest the continuation of 
negotiations to find a final solution to the Palestine question. It is our 
hope that these talks will contribute positively towards finding a peaceful 
and negotiated, final and lasting solution which would provide, as we have 
already said, for the right of the State of Israel to live in peace within its 
own borders and the right of the Palestinian people to its own homeland. 
The United Nations has lent its assistance to the peace process in South 
Africa through the Security Council. It is now up to the Government and the 
opposition to find appropriate solutions which provide, courageously and 
realistically, for the possibility of coexistence in a climate of peace, 
justice and security. 
As the United Nations enters the new world order that is the fruit of 
East-West detente, its structure and agenda must be reorganized. Social 
development and the maintenance of peace must be its major concerns. It will 
be vital for it to find appropriate machinery to fulfil these aims, and for it 
to have the unreserved support of those who can provide their decisive 
cooperation. 
 
The "Agenda for Peace" proposed by the Secretary-General deserves all our 
support: it could be the starting point for the search for new structures and 
new paths towards lasting and constructive peace. 
We believe, along with the Rio Group, that international peace and 
security will be truly guaranteed only in so far as the underlying causes of 
conflicts are eliminated. We therefore reaffirm the vital importance of 
economic and social development in the process of consolidating peace. The 
gap reflected in the disparity in wealth between the North and the South must 
be narrowed if we want to avoid a chain reaction of unsatisfied needs leading 
to profound crises in developing countries, with the danger of returning to 
systems which we have abandoned and which have caused our peoples so much 
suffering. 
We cannot talk about a future of peace or of sustained development 
without total respect for human rights. The dissemination of these rights and 
their constant observance is also a task for the United Nations. Respect for 
human rights must underpin any process of change. Hence, we welcome the World 
Conference on Human Rights, to be held in June 1993 in Vienna, and are pleased 
at the timeliness of its convening. 
Flagrant violations of human rights, such as terrorism, still persist. 
Once and for all we must accept that terrorism is on of the most serious 
violations, attacking as it does fundamental human rights such as the rights 
to life, security and patrimony. 
Just a few days ago, in this very Hall, we were moved by the words of the 
President of Colombia about the battle being waged by his people and 
Government against drug trafficking. Murder, extortion, kidnapping and 
corruption all have their - roots in the traffic in drugs. Magistrates, civil 

servants and anyone opposed to this criminal traffic are under constant 
threat, and many have paid for their ideals, their courage and their dignity 
with their lives. 
We agree with stress laid by the President of Colombia on the 
responsibility of the major consuming centres, and on countries' obligation to 
participate in a total war against drug trafficking. As the President said, 
we must have determined, collective international and multilateral action to 
combat this scourge on all fronts. 
Five hundred years ago, the imagination and daring of Columbus ushered in 
a new era. America, a continent of hope, was incorporated into the adventure 
of mankind, and it was destined to have a profound effect on the future. 
Today, as a coincidence, the world is entering into a new stage that is also 
promising and full of hope. It is for this generation to consolidate the 
future, and for our Organization to ensure that there is peace and to promote 
social development. 
To mark the quincentenary, the countries of Ibero-America met last year 
in Guadalajara, Mexico, determined to make the strength of our community count 
in the future. The response was positive, and at the second summit of Heads 
of State and of Government of Ibero-America, held this year in Madrid, 
effective projects designed to help the Ibero-American peoples were approved. 

Joint efforts such as those we have mentioned and those promised in the 
Americas Initiative, as well as the solidarity and support that my country has 
received from other countries such as Japan and Germany, give us hope for a 
future of concerted effort for the development of those who need it most. 
In the course of this year, my country attended the Earth Summit in Rio, 
eager to add its efforts to those of the other countries committed to 
preserving the environment. We announced measures adopted in this area, such 
as the declaration as a protected ecological zone of an area covering about 
60,000 hectares of woods, with an indigenous population and natural fauna. 
But what is more, we are currently studying a draft project for the 
development of the western region of my country, with the support of the 
European Community, paying particular attention to the preservation of the 
environment in an area of more than 240,000 square kilometres, which 
represents more than half of our territory. 
The Rio Conference made it possible for the whole world to become more 
aware of the relationship between development and the environment. It will be 
difficult to achieve lasting success in the endeavour of bringing about 
sustainable development of the Earth if the countries that bear the major 
responsibility for polluting the planet do not make available the necessary 
resources. 
The process of democratization in Latin America in this new era was, in a 
sense, what triggered the liberation movements in other parts of the world. 
Today, in America, with a few exceptions. Governments enjoy a legitimacy 
conferred upon them by free and unchallenged elections. The last flickers of 
violence are dying out, and peoples are living in freedom and democracy, with 
respect for human rights. 

The civil war in El Salvador is now history. That country, together with 
Honduras, has set an example for the international community by taking its 
international conflicts to the International Court of Justice for settlement. 
Peru is once again taking the path of restoring its constitution. In 
November, it will be holding constituent elections with the participation, at 
its request, of an observer mission from the Organization of American States. 
We hope that Peru will find solutions to the grave problems it is confronting 
and that we will shortly be able to welcome it back to the Rio Group. 
The Rio Group showed that it is a reliable mechanism for political 
consultation and cooperation, as it demonstrated when the crisis which 
endangered the constitution of Venezuela occurred and when it sent a 
delegation which took an active part in seeking to restore full democracy in 
Peru. 
Furthermore, through the Rio Group, meetings were held and a treaty of 
cooperation with the European Community was signed, and meetings were also 
held with countries of the Persian Gulf, Japan, China and Canada. 
The process of regional integration, whose ultimate objective is that of 
creating a vast common economic zone throughout the American continent, has, 
in addition to MERCOSUR, made great progress in the form of the Andean Pact, 
the Caribbean Community (CARICOM) and, first and foremost, the North American 
Free Trade Association (NAFTA), which is a blueprint for integration that has 
already been agreed upon by the United States of America and by Mexico and 
Canada. On behalf of my country, I should like to extend my congratulations 
and best wishes for success to those countries. 
 
Permit me to speak to you, however briefly, about Paraguay, my own 
country, which was reborn to democracy and recovered its freedom just four 
years ago. Our President, Andres Rodriguez, in this very Hall, addressing the 
General Assembly during the forty-fourth session, said: 
"Paraguay has set its feet firmly on the path of political 
democracy." (A/44/PV.6. p. 21) 
Today I can say, with legitimate pride, that the Government of Paraguay 
is keeping its promise. My country is living in a legitimate, genuine and 
fruitful democracy based on boundless respect for human rights and fundamental 
human freedoms. 
A new national Constitution, effective since 20 June 1992, is now 
governing the destiny of my country. This is the result of a democratic 
debate in a constituent national convention elected by popular will in free 
elections with the participation of all political forces, and was observed by 
members of international organizations, both governmental and non-governmental. 
In the economic and social realm, my country has continued to make 
progress in consolidating its economy through the process of adjustment and 
stabilization. We have liberalized trade, and we are giving priority 
attention to regional integration. 
Our whole policy of consolidating democracy, accompanied by the necessary 
process of stabilizing the economy and finances, has been made possible by the 
determination of the Paraguayan people, who made clear to their rulers that in 
their country there is no longer room for dictatorship or totalitarianism. 
But just as the Paraguayan people have become the masters of their new 
democratic and free destiny, we must recognize the determined support of the 
international community for our process of democratic consolidation and 

economic and financial stabilization. In particular, we should like to thank 
the United Nations Development Programme (UNDP), the Organization of American 
States (OAS) and the European Community for their cooperation and confidence. 
In conclusion, a few words about the United Nations. As it reaches what 
we might term the first stage of its existence, the balance sheet is 
favorable. Its work for peace has been effective. The near-unanimous opinion 
in recommending structural changes to strengthen it and to endow it with 
greater dynamism has as its sole cause the profound changes occurring in the 
world, which call for an Organization more in keeping with new requirements. 
To preserve peace will continue to be its principal task, but with a more 
responsive structure that will help reduce the causes of conflict. The whole 
world, longing as it does for a future of liberty, justice, peace and 
security, has placed its trust in the United Nations and its effectiveness. 
